Opinion issued January 26, 2009







     












In The
Court of Appeals
For The
First District of Texas




NO. 01-09-00005-CV 




IN RE KRISTOFER THOMAS KASTNER, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION
 
 
 
          Relator, Kristofer Thomas Kastner, filed a petition for writ of mandamus
challenging respondent’s
 December 17, 2008 order, which relator alleges denies “the
relator a free appellate record.”


  Relator’s petition does not meet the requirements of
the Texas Rules of Appellate Procedure because it does not contain a table of
contents, index of authorities, or an appendix that contains a copy of the order of
which relator complains.  See Tex. R. App. P. 52.3(b),(c),(j). 
          We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Justices Jennings, Keyes, and Higley.